Citation Nr: 0806973	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  05-26 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial compensable rating for traumatic 
arthritis of the right elbow, status post closed reduction of 
dislocation.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. R. Weaver


INTRODUCTION

The veteran served on active duty from August 1963 to August 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that granted service connection for 
traumatic arthritis, right elbow, status post closed 
reduction of dislocation with a noncompensable rating, 
effective August 31, 2004.


FINDING OF FACT

The veteran has full flexion, extension, supination, and 
pronation in his right forearm.  There is no crepitance in 
the right elbow and no objective evidence of pain or fatigue 
upon repeated motion.  The veteran's grip and muscle strength 
is full bilaterally.  There was no atrophy of the right 
forearm or upper arm.  


CONCLUSION OF LAW

The criteria for the assignment of an initial compensable 
rating  for traumatic arthritis of the right elbow, status 
post closed reduction of dislocation, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 3.326, 4.71a Diagnostic Codes (DCs) 5003, 5205, 5206, 
5207, 5208, 5209 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in November 2004 and two 
rating decisions in January 2005.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudication in the July 2005 
statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has obtained a medical examination in relation 
to this claim.  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law. 

The veteran seeks an increased initial rating for his 
service-connected traumatic arthritis of the right elbow, 
status post closed reduction of dislocation, initially rated 
as 0 percent disabling.  Since the veteran timely appealed 
his initial rating, the Board must consider entitlement to 
staged ratings to compensate for times since filing the claim 
when the disability may have been more severe than at other 
times during the course of the appeal.  Fenderson v. West, 12 
Vet. App. 119 (1999). 

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities.  Separate diagnostic 
codes (DC) identify the various disabilities.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2007).  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2007).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight- bearing are related considerations.  38 
C.F.R. § 4.45 (2007).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
allow consideration of a higher rating based on greater 
limitation of motion due to pain on use, including flare-ups.  
38 C.F.R. § 4.14 (2007).  The provisions of 38 C.F.R. § 4.40 
and 38 C.F.R. § 4.45 (2006), however, are applicable only in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The veteran's traumatic arthritis of the right elbow, status 
post closed reduction of dislocation, has been rated under DC 
5010-5206.  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned.  38 C.F.R. § 4.27 (2007).  Diagnostic 
Code 5010 addresses arthritis due to trauma, while DC 5206 
addresses limitation of flexion in the forearm.  

Degenerative arthritis (hypertrophic or osteoarthritis), when 
established by X-ray findings, is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, DC 5003 (2007).  When, however the limitation of the 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application, for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added.  38 C.F.R. § 4.71a, DC 
5003 (2007).  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.

Range of motion in the elbow is rated under 38 C.F.R. § 
4.71a, DCs 5206, 5207, 5208.  Specifically, a 10 percent 
rating may be assigned under DC 5206 when flexion is limited 
to 100 degrees or under DC 5207 when extension is limited to 
45 degrees.  Higher ratings are available when there is 
evidence of more severely limited motion of the elbow.  
38 C.F.R. § 4.71a (2007).  For VA purposes, the normal range 
of elbow motion is from 0 degrees of extension to 145 degrees 
of flexion.  Normal supination is to 85 degrees.  Normal 
pronation is to 80 degrees.  38 C.F.R. § 4.71a, Plate I 
(2007).

The medical evidence shows that the veteran sought treatment 
from a private physician for swelling in his right elbow in 
June 1995.  He was diagnosed with a hematoma and told to 
treat the elbow with moist heat three to four times a day.  A 
subsequent note from August 1995 shows that the hematoma 
resolved spontaneously. 

The veteran underwent a VA examination in December 2004.  He 
reported having sensitivity, occasional soreness, and 
swelling in his right elbow.  On examination, the elbow was 
without deformity or pain with palpation.  The veteran had 
full flexion to 145 degrees and full extension to 0 degrees.  
He also had full supination, and pronation in his right 
forearm.  There was no crepitance, pain, or fatigue upon 
repeated motion in the right elbow.  The veteran's grip and 
muscle strength was full bilaterally.  And, there was no 
atrophy of the forearm or upper arm on the right as compared 
to the left.   Bilateral elbow x-rays showed mild to moderate 
degenerative joint disease in the right elbow.  

After a thorough review of the evidence, the Board finds that 
DCs 5206, 5207, and 5208 cannot serve as the basis for an 
increased rating.  The record does not show that the veteran 
has limitation of motion or painful motion in his right 
elbow, thus a compensable rating for limitation of motion is 
not warranted.

The Board also finds that an increased rating is not 
available under 5003 in the absence of limitation of motion 
because the record does not contain x-ray evidence that he 
has service-connected disability involving two or more major 
joints or two or more minor joint groups.  In the absence of 
limitation of motion, or the involvement of another joint, a 
compensable rating is not warranted pursuant to DC 5003.

The Board has considered the other DCs that pertain to the 
elbow but finds none applicable because the veteran has not 
been diagnosed with ankylosis of the elbow (DC 5205) or other 
impairment of the elbow with flail joint or fracture (DC 
5209).  

The Board finds that the preponderance of the evidence is 
against the claim for a compensable initial rating for 
traumatic arthritis of the right elbow, status post closed 
reduction of dislocation.  Therefore, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial compensable rating for traumatic 
arthritis of the right elbow, status post closed reduction of 
dislocation, is denied.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


